

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of August 4, 2011, between Max Cash Media, Inc., a Nevada
corporation (the “Company”), and the persons who have executed omnibus or
counterpart signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 
RECITALS:
 
WHEREAS, the Company is offering in compliance with Rule 506 of Regulation D
and/or Rule 903 of Regulation S under the Securities Act of 1933, as amended, to
accredited investors and/or non-U.S. persons in a private placement offering
(the “Note Offering”), a maximum of Two Million Dollars ($2,000,000) in
principal amount of the Company’s 8% Secured Convertible Promissory Notes (the
“Notes”), which, upon the closing of the Merger (as defined in that certain
Securities Purchase Agreement of even date herewith between the Company and the
Purchasers (the “Securities Purchase Agreement”)), shall be converted into
shares of the Company’s common stock, $0.001 par value per share, at a
conversion price (the “Conversion Price”) of $1.00 per share; and
 
WHEREAS, in connection with the Note Offering, the Company has agreed to enter
into a registration rights agreement on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq Stock
Market, the New York Stock Exchange or the NYSE Amex.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.
 
“Effective Date” means the date of the closing of the Merger.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee.
 
“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(c), the right of each Holder to include the Registrable Securities
of such Holder in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Conversion Shares, but excluding any
otherwise Registrable Securities that (i) have been sold or otherwise
transferred other than to a Permitted Assignee, (ii) may be sold under the
Securities Act without volume limitations either pursuant to Rule 144 of the
Securities Act or otherwise during any ninety (90) day period, or (iii) that are
at the time subject to an effective registration statement under the Securities
Act.
 
“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.
 
“Registration Effectiveness Date” means the date that is 150 calendar days after
the after the Registration Filing Date.
 
“Registration Event” means the occurrence of any of the following events:
 
(a)           the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;
 
(b)           the Registration Statement is not declared effective by the
Commission on or before the Registration Effectiveness Date;
 
(c)           after the SEC Effective Date, the Registration Statement ceases
for any reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
(including a Blackout Period), for more than fifteen (15) consecutive calendar
days, except as excused pursuant to Section 3(a); or
 
(d)           the Registrable Securities, if issued, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
market for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) is suspended or halted on the Approved Market for any length of time.
 
“Registration Filing Date” means the date that is seventy-five (75) calendar
days after the Effective Date.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
“Trading Day” means any day on which such national securities exchange, the OTC
Bulletin Board or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 
Capitalized terms used herein without definition have the meanings ascribed to
them in the Securities Purchase Agreement.
 
2.           Term.  This Agreement shall terminate with respect to each Holder
on the earlier of: (i) two years from the Effective Date; (ii) such date on
which all Registrable Securities held by such Holder may be sold under Rule 144
without volume limitations during any ninety (90) day period; or (iii) the date
otherwise terminated as provided herein.
 
3.           Registration.
 
(a)           Registration on Form S-1.  The Company shall file with the
Commission a Registration Statement on Form S-1, or other applicable form,
relating to the resale by the Holders of all of the Registrable Securities, and
the Company shall use its commercially reasonable efforts (i) to make the
initial filing of the Registration Statement no later than the Registration
Filing Date, (ii) to cause such Registration Statement to be declared effective
no later than the Registration Effectiveness Date and (iii) to keep such
Registration Statement effective for a period not to exceed the earlier of
twenty-four (24) months following the Effective Date and the date on which the
Conversion Shares cease to be Registrable Securities; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section, or keep such registration
effective pursuant to the terms hereunder, in any particular jurisdiction in
which the Company would be required to qualify to do business as a foreign
corporation or as a dealer in securities under the securities laws of such
jurisdiction or to execute a general consent to service of process in effecting
such registration, qualification or compliance, in each case where it has not
already done so.  Notwithstanding the foregoing, in the event that the
Commission should limit the number of Registrable Securities that may be sold
pursuant to the Registration Statement, the Company may remove from the
Registration Statement such number of Registrable Securities as specified by the
Commission on behalf of all of the holders of Registrable Securities on a
pro-rata basis.  In such event, the Company shall give the Purchasers prompt
notice of the number of Registrable Securities excluded therefrom.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Piggyback Registration.  Piggyback Registration rights shall apply
to any Registrable Securities that are removed from the Registration Statement
as a result of a requirement by the Commission.  If, after the SEC Effective
Date, the Company shall determine to register for sale for cash any of its
Common Stock, for its own account or for the account of others (other than the
Holders), other than (x) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (y) a registration relating solely to a Securities Act Rule 145 transaction
or a registration on Form S-4 in connection with a merger, acquisition,
divestiture, reorganization or similar event, then the Company shall promptly
give to the Holders written notice thereof (and in no event shall such notice be
given less than twenty (20) calendar days prior to the filing of such
registration statement), and shall, subject to Section 3(c), include as a
Piggyback Registration all of the Registrable Securities specified in a written
request delivered by the Holder thereof within ten (10) calendar days after
delivery to the Holder of such written notice from the Company.  However, the
Company may, without the consent of the Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby.
 
(c)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Section 3(b).  In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
 
5

--------------------------------------------------------------------------------

 

(i)           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all persons exercising piggyback
registration rights (including the Holders) who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein; and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company, then
the number of shares that may be included in the registration and underwriting
shall be allocated first to such selling stockholders who exercised such demand
to the extent of their demand registration rights, and then, subject to
obligations and commitments existing as of the date hereof, to the Company and
then, subject to obligations and commitments existing as of the date hereof, to
all persons exercising piggyback registration rights (including the Holders) who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
(d)           Liquidated Damages.  If a Registration Event occurs, then the
Company will make payments to each Holder of Registrable Securities, as partial
liquidated damages to such Holder by reason of the Registration Event, a cash
sum equal to one percent (1%) of the Conversion Price per share of the
Registrable Securities which are affected by such Registration Event, for each
full thirty (30) days during which such Registration Event continues to affect
such Registrable Securities (which shall be pro-rated for any period less than
30 days).  Notwithstanding the foregoing, the maximum amount of liquidated
damages that may be paid by the Company pursuant to this Section 3(e) shall be
an amount equal to ten percent (10%) of the Conversion Price per share of the
Registrable Securities which are affected by all Registration Events in the
aggregate.  Each payment of liquidated damages pursuant to this Section 3(e)
shall be due and payable in arrears within five (5) days after the end of each
full 30-day period of the Registration Default Period until the termination of
the Registration Default Period and within five (5) days after such
termination.  Such payments shall constitute the Holder’s exclusive remedy for
any Registration Event.  The Registration Default Period shall terminate upon
(i) the filing of the Registration Statement in the case of clause (a) of the
definition of Registration Event, (ii) the SEC Effective Date in the case of
clause (b) of the definition of Registration Event, (iii) the ability of the
Holders to effect sales pursuant to the Registration Statement in the case of
clause (c) of the definition of Registration Event, and (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event.  The
amounts payable as liquidated damages pursuant to this Section 3(e) shall be
payable in lawful money of the United States.  Notwithstanding the foregoing,
the Company will not be liable for the payment of liquidated damages described
in this Section 3(e) for any delay in registration of the Registrable Securities
that may be included and sold by the Holders in the Registration Statement
pursuant to Rule 415 solely as a result of a comment received by the Commission
requiring a limit on the number of Registrable Securities included in such
Registration Statement in order for such Registration Statement to be able to
avail itself of Rule 415.  In the event of any such delay, the Company will use
its commercially reasonable efforts at the first opportunity that is permitted
by the Commission to register for resale the Registrable Securities that have
been cut back from being registered pursuant to Rule 415 only with respect to
that portion of the Holders’ Registrable Securities that are then Registrable
Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the provisions of Section 3(e) above, if (a) the
Commission does not declare the Registration Statement effective on or before
the Registration Effectiveness Date, or (b) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for (a)
or (b) is the Commission’s determination that (x) the offering of any of the
Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (b) the Company may reduce, on a pro rata basis,
the total number of Registrable Securities to be registered on behalf of each
such Holder, and in the case of (a) or (b) the Holder shall not be entitled to
partial liquidated damages with respect to the Registrable Securities not
registered for the reason set forth in (a) or so reduced on a pro rata basis as
set forth in (b).
 
4.           Registration Procedures.  The Company will keep each Holder
reasonably advised as to the filing and effectiveness of the Registration
Statement.  At its expense with respect to the Registration Statement, the
Company will:
 
(a)           prepare and file with the Commission with respect to the
Registrable Securities, a Registration Statement on Form S-1, or any other form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the sale of all Registrable
Securities and (ii) the availability under Rule 144 for the Holder to sell all
of the Registrable Securities without volume limitations within a 90 day period
(the “Effectiveness Period”).  Each Holder agrees to furnish to the Company a
completed questionnaire in the form attached to this Agreement as Annex A (a
“Selling Securityholder Questionnaire”) not later than three (3) Business Days
following a request therefor from the Company;
 
(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;
 
(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 
(e)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.
 
(f)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(g)           comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(i)            use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Bulletin Board or such other principal securities market on which securities
of the same class or series issued by the Company are then listed or traded;
 
(j)            provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
(k)           cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;
 
(l)            during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)           take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement during the term of this Agreement.
 
5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6.           Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
 
9

--------------------------------------------------------------------------------

 
 
7.           Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become bound by and subject to the
terms of this Agreement; and (c) such Holder notifies the Company in writing of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.  The Company may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other party hereto.
 
8.           Information by Holder.  Holders included in any registration shall
furnish to the Company such information as the Company may reasonably request in
writing regarding such Holders and the distribution proposed by such Holders
including an updated Selling Securityholder Questionnaire if requested by the
Company.
 
9.           Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, however, that such indemnity agreement found in this
Section 9(a) shall in no event exceed the net proceeds from the Note Offering
received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company for use in the preparation thereof
or (ii) if the person asserting any such loss, claim, damage, liability (or
action or proceeding in respect thereof) who purchased the Registrable
Securities that are the subject thereof did not receive a copy of an amended
preliminary prospectus or the final prospectus (or the final prospectus as
amended or supplemented) at or prior to the written confirmation of the sale of
such Registrable Securities to such person because of the failure of such Holder
or underwriter to so provide such amended preliminary or final prospectus and
the untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 9 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished by the Holder for use in the preparation thereof,
and such Holder shall reimburse the Company, and such Holders, directors,
officers, partners, legal counsel and accountants, persons, underwriters, or
control persons, each such director, officer, and controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating, defending, or settling any such loss, claim, damage, liability,
action, or proceeding; provided, however, that indemnity obligation contained in
this Section 9(b) shall in no event exceed the amount of the net proceeds
received by such Holder as a result of the sale of such Holder’s Registrable
Securities pursuant to such registration statement, except in the case of fraud
or willful misconduct.  Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer by any
Holder of such shares.
 
 
11

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)           Other Indemnification.  Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.          Rule 144.  For a period of at least 12 months following the
Effective Date, the Company will use its commercially reasonable efforts to
timely file all reports required to be filed by the Company after the date
hereof under the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell shares of Common Stock under Rule 144.
 
11.          Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
12.          Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
 
13

--------------------------------------------------------------------------------

 

(b)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.
 
(c)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
(d)           No Inconsistent Agreements.  The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
(e)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(f)           Notices, etc.  All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered (i) if transmitted by hand delivery, as of the date
delivered, (ii) if transmitted by facsimile or electronic mail, as of the date
so transmitted with an automated confirmation of delivery, (iii) if transmitted
by nationally recognized overnight carrier, as of the Business Day following the
date of delivery to the carrier, and (iv) if transmitted by registered or
certified mail, postage pre-paid, on the third Business Day following posting
with the U.S. Postal Service:
 
If to the Company, to:


Max Cash Media, Inc.
50 Brompton Road, Apt. 1X
Great Neck, NY  11021
Attention:            Noah Levinson, Chief Executive Officer


with copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attention:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901

 
14

--------------------------------------------------------------------------------

 
 
if to a Purchaser, to:


such Purchaser at the address set forth on the signature page hereto;


or at such other address as any party shall have furnished to the other parties
in writing.
 
(g)          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
(h)          Counterparts.  This Agreement may be executed in any number of
counterparts, and with respect to any purchaser, by execution of an omnibus
signature page to this Agreement and the Securities Purchase Agreement, each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(i)           Severability.  In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)           Amendments.  Except as otherwise provided herein, the provisions
of this Agreement may be amended at any time and from time to time, and
particular provisions of this Agreement may be waived, with and only with an
agreement or consent in writing signed by the Company and the Majority Holders.
The Purchasers acknowledge that by the operation of this Section, the Majority
Holders may have the right and power to diminish or eliminate all rights of the
Purchasers under this Agreement.
 
[COMPANY SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.
 

 
COMPANY:
     
Max Cash Media, Inc.
       
By: 
   
Name:
   
Title:
 


 
16

--------------------------------------------------------------------------------

 

Annex A


Max Cash Media, Inc.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of Registrable Securities of Max Cash Media,
Inc., a Nevada corporation (the “Company”), understands that the Company has
filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.  Name:
 
 
(a)
Full Legal Name of Selling Securityholder

 

   



 
(b)
Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:

 

   



 
(c)
If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 

   


 
 

--------------------------------------------------------------------------------

 
 
2.  Address for Notices to Selling Securityholder:
 

     

Telephone: 
 
 Fax: 
 

Email: 
 

Contact Person: 
 



3.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes   ¨                      No   ¨
 
 
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes   ¨                      No   ¨
 
 
Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
2

--------------------------------------------------------------------------------

 

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.
 
(a)       Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:
 

   



5.  Relationships with the Company:
 
Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
State any exceptions here:
 

   




--------------------------------------------------------------------------------

1 Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.
 
It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.
 
The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.
 
2 Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 
3

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
BENEFICIAL OWNER (individual)
 
BENEFICIAL OWNER (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
         
Print Name: 
 
Signature (if Joint Tenants or Tenants in Common)
          Title: 
 
 



PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attention:  Martin I. Pomerance
Facsimile:  (212) 400-6901
E-mail Address:  mip@gottbetter.com

 
4

--------------------------------------------------------------------------------

 